Mr. Justice Morris
delivered the opinion of the Court:
On an appeal from an interlocutory order under the circumstances here stated, we prefer to indicate our conclusions rather than to enter into any extended reasoning on the questions presented for decision. These questions, as we understand them, are these: (1) That the complainant by her long delay in respect of the payment of the taxes and the redemption of the tax certificate has precluded herself from relief in equity; (2) That it is apparent from the answers that the complainant was guilty of other defaults; (3) That a forfeiture for the nonpayment of taxes is not one from which equity will relieve; (4) That the bill is multifarious in bringing in matters other than the controversy between the lessor and the lessee, and involving other rights than those in which the lessor is interested.
1. With reference to the first of these questions, notwithstanding that the complainant in the cause should have found it to be to her best interest not to higgle with the holder of the tax certificate for the comparatively small difference between them, we fail to find, as matter of law at this stage of the case, that there was any such delay or laches on her part as would preclude her from relief in equity. It is evident that her failure to pay the taxes in the first instance ■was due, as she states, to inadvertence, since she paid all the subsequently accruing taxes down to the time of the filing of her bill. And we cannot hold that her delay in redeeming the tax certificate was wholly unreasonable, in view of the fact that she had been advised that the sale for taxes was invalid.
2. It is argued, in the second place, that, although the complainant alleged in her bill of complaint that she had not *150been otherwise delinquent, yet the answers denied this and alleged certain other failures by her. But plainly it does not follow from this that an injunction pendente lite should not issue. The argument for the appellant proceeds upon the theory that the motion for an injunction pendente lite should be determined as though the hearing were upon bill and answer. We think this is an erroneous assumption. It is right and proper, of course, as claimed by counsel, that, upon a motion for an injunction pendente lite, the statements of an answer responsive to a bill of complaint and contravening its allegations, should be considered and have due weight, if such answer has then been filed; and yet it does not follow that, at the hearing of such motion,, the answer, which at this stage of the case cannot be regarded as much more than an affidavit, should be allowed to overcome the sworn statements of the bill of complaint. The application is one addressed to the discretion of the court; and the purpose then is not so much to determine rights as to preserve the existing status until the rights of the parties can definitely be determined, if there is reason to believe that a change of such status would injuriously affect the rights of the complainant. In the effect to be given to an answer at this point, it must be remembered that the complainant has had no opportunity to controvert its averments; and that, if in the hearing of a motion for an injunction pendente lite the averments of an answer in denial of the allegations of a bill of complaint are to be taken as true and incontrovertible, there probably never would be or could be a case where an injunction pendente lite could properly be issued. TJpon this hearing the sworn statements of the answer are entitled to no greater weight than the sworn statements of the bill of complaint; and it is within the sound discretion of the court to grant or withhold the injunction.
3. The burden of the very forcible argument on behalf of the appellant is that a forfeiture for default in the payment of taxes, required under a lease to be paid by the lessee, is not one from which the latter can be relieved by a court of equity. But we fail to be persuaded by the force of this *151argument. Without entering into a specific consideration of the reasons advanced by counsel or of the authorities cited in support of them, we are of opinion, whatever may have been the rule under different conditions, where perhaps tax laws were different, that where the payment of taxes enters, as it does in the case before us, into the rental consideration of the lease, equity will relieve from forfeiture for the nonpayment of taxes equally with forfeiture for the nonpayment of rent as such. We find no difference whatever in principle under our laws between a provision in a lease that would require the lessee to pay to the lessor for the use of the property a lump sum that would include the taxes, and a provision that would require the payment of an equivalent sum, but part of it for rent as such and part for taxes. If the precise amount of taxes payable on property could be ascertained in advance for each and all the years of the term •of a lease, we presume there would rarely or never be any provision in a lease for their payment by a lessee. The lessor would prefer to pay them himself, and to add them to the amount of the ordinary rent. It is the uncertainty as to their amount in successive years that is the principal, if not the only reason for these specific covenants for their payment by the lessee, to whom the risk of the uncertainty is thereby .transferred. But, whatever be the reason for the insertion of the covenant in leases intended to run for a number of years, it is very plain that in most, if not all, of such leases the payment of taxes by the lessee is part of the rental consideration; and there is no good reason why a forfeiture for the nonpayment of this part of the consideration should not be relieved against in equity as much as a forfeiture for nonpayment of the part specifically called rent, in regard to which there is no question as to the power of a court of equity to relieve in proper cases.
It is urged, however, that the danger of the loss of the title by the lessor as a.consequence of the failure of the lessee to pay the taxes which he has covenanted to pay, should take this covenant or agreement out of the category of those with reference to which a court of equity will give relief. *152But we find nothing in our law that would warrant this distinction. The statute law of the District of Columbia, allows ample time for the payment of overdue taxes, with only a reasonable penally attached; and it allows two years for the redemption of property from sales made for nonpayment. During all this time it behooves lessors as well as lessees to be vigilant. A lessor does not escape the duty of vigilance, which is no very difficult duty, to see that the taxes on his property are paid, when by agreement he has shifted the burden of payment from himself to the lessee, as between themselves. It is not more difficult for him to make-inquiry in this regard for the purpose of preventing a forfeiture than it is to make similar inquiry for the purpose-of enforcing a forfeiture. With proper vigilance the only risk to be incurred is at the utmost only the addition of a pecuniary penalty to the amount of the tax.
It is true that in this case a tax deed has actually been issued, and the ultimate mischief has apparently been done. But the position of the appellant in regard to this does not seem to be entirely consistent. Either this tax deed is valid or it is invalid. If it is valid, then the appellant’s title-to the property is gone, and he has no right to re-enter and dispossess the lessee. If it is not valid, it should interpose no objection to a redemption of the property either by the-lessor or the lessee; and the situation is in law as if no tax deed had actually been issued. But the circumstances under which this tax deed was procured are manifestly such ass should be investigated by a court of equity. If it was procured, as alleged in the bill of complaint, for the purpose of coercing the lessee to give up the property or to afford the opportunity of ousting her from it, so that the other parties who are desirous to lease it should be able to consummate their arrangement with the owner for a new lease of the property to themselves, then beyond question a court of' equity can grant relief against all the parties, and the tax deed cannot be permitted to stand in the way of such equitable relief. If in the course of the investigation it is found that a bona fide title is claimed under this tax deed, there-*153is no reason why, if need he, a court- of equity could not cause issues to be sent to a court of common law to determine its validity, and retain the cause for further proceedings, when the verdict upon the issues shall have been certified back to it.
4. We do not think that the objection of multifariousness of the’bill of complaint, if it be proper for us at this time to consider that question, is tenable under the circumstances stated in the bill. What we have said in regard to the propriety of an investigation of the circumstances under which the tax deed was procured, will apply to this question of multifariousness. If the complainant in the cause, apart from the matter of the tax deed, has the right to be relieved from the forfeiture, as we hold that she has, if her testimony sustains the allegations of her bill; and if, as alleged in the bill, there was an arrangement between the parties other than the complainant, whether entered into in good faith or otherwise, that this tax title should be acquired and it was in fact acquired to further the purpose of ousting the complainant and putting the Kanns in possession of the property as lessees, it is eminently right and proper to join in the suit all the parties to such arrangement, for the arrangement is now the main obstacle interposed by the parties to the relief to which the complainant would otherwise be entitled.
We see no reason to disturb the action of the court below in the premises. In view of all the circumstances of the case, so far as they have been developed, we think that the discretion of the court was properly and wisely exercised in granting the injunction pendente lite.
The order appealed from will therefore be affirmed, with costs; and the cause will be remanded to the Supreme Court of the District of Columbia for further proceedings therein according to law. And it is so ordered. - Affirmed.